FILED
                            NOT FOR PUBLICATION                              APR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL EDWARD SHOOK, Jr.,                          No. 11-15735

               Petitioner - Appellant,           D.C. No. 4:10-cv-00264-FRZ

  v.
                                                 MEMORANDUM *
LIONEL C. APKER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Paul Edward Shook, Jr., a federal prisoner, appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         Shook contends the district court erred by treating his claims of inadequate

medical care as arising under Bivens v. Six Unknown Fed. Narcotics Agents, 403
U.S. 388 (1971), rather than section 2241. We disagree. Despite the relief he

seeks, Shook’s claims concern the conditions of his confinement and are properly

brought under Bivens.

         The district court acted within its discretion when it dismissed Shook’s

petition without prejudice for failure to comply with the court’s order to file an

amended complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

1992).

         AFFIRMED.




                                            2                                   11-15735